DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on June 15, 2022. 

Status of Claims
Claims 1-14 have been amended. Claims 13-15 have been withdrawn. No new claim has been added. Claims 1-15 are pending. Claims 1-12 are examined herein. 

Response to Amendments 
The Amendments to the Claims filed 06/15/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claims 1-12 thereto are withdrawn accordingly.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 06/15/2022 have been fully considered. It is noted that claim 1 has been amended to recite “the separator further including at least one plate arranged in the collection chamber such that the plate bounds a second fluid flow path along the at least one plate at least partially bypassing the separating element.”  Applicant argues that the claim 1 as amended and its dependent claims, are not anticipated by or prima facie obvious over cited prior art(s), Jones (US 3,355,021A) and/or Melfi et al. (US 6,235,192 B1).  Applicant argues that: Jones and/or Melfi fails to teach, suggest or disclose the feature of amended limitation since Jones does not disclose a separator including at least one plate arranged in the collection chamber, such that the plate bounds a second fluid flow path along the at least one plate at least partially bypassing the separating element. With respect to the overpressure valve construction disclosed in Jones, there is no suggestion of providing at least one plate arranged in the collection chamber such that the plate bounds a second fluid flow path along the at least one plate at least partially bypassing the separating element.  See Remarks, pages 5-7, filed 06/15/2022.
In response, the applicants' arguments are considered moot because the arguments direct the newly amended claim limitation. 
Upon further consideration and search, a modified ground of rejections to claims 1-12 are presented in view of the previously found references including Jones (US 3,355,021A) and/or Melfi et al. (US 6,235,192 B1) as presented in the instant Office action.

   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 3,355,021A).
In regard to claim 1, Jones discloses a separator (11) suitable for separating particles from a liquid (col. 1, lines 9-15), wherein the separator comprise (see Fig. 1, 2 and associated description in columns 2-3, all numeral references are from Fig. 1 and Fig. 2 as shown in the figures below):
(i) a collection chamber (26), a fluid inlet (13), a fluid outlet (14), and a first fluid flow path extending from the fluid inlet (13) through the collection chamber (26) to the fluid outlet (14), 
(ii) the separator (11) including at least one separating element (18) (i.e., a filter element) arranged for separating particles from the liquid arranged in the first fluid flow path, and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(iii) the separator (11) further including at least one plate (29,19d) arranged in the collection chamber (26).











 As shown in Fig. 1 and Fig. 2 set forth above, it is noted that the plate (the portions comprised of 29 and 19d) “bounds” (i.e., heading/going towards) a second fluid flow path (i.e., the bypassed flow in Fig. 2 that does not passed through the element 18) along the at least one plate (the flow path in Fig. 2 shows the plate comprised of 29 and 19d “bounds” the bypassed flow) at least partially bypassing the separating element (see Fig. 1,2 and col. 3, lines 30-51). As set forth above, it is the examiner’s assessment that the claim limitation as amended recited in claim 1 is still anticipated by Jones.

In regard to claims 2 and 5, Jones discloses that, near the at least one plate (29,19d) (at the entrance of the separator (11)), the at least one plate extends substantially parallel to the first fluid flow path and the at least one plate is arranged in a lying position with respect to the first fluid flow path (29,19d) (Fig. 2, col. 3, lines 30-51). 

In regard to claim 9, Jones discloses a portion of the at least one plate (29,19d) is inclined with respect to the incoming fluid flow (Fig. 1 and Fig. 2).

In regard to claim 10, Jones discloses a screen (24) (i.e., another plate along the second fluid flow path the near the exit of the collection chamber (26)) (col. 3, lines 51-57).  It is noted that the configuration of the screen (24) (i.e., another plate along the second fluid flow path the near the exit of the collection chamber (26)) is positioned at a vertical (orthogonal) direction with respect to the flow of the fluid that is entering from the fluid inlet (13) and exiting to the fluid outlet (14).
Jones discloses every limitation recited in claims 1, 2, 5, 9 and 10.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 6, 7, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3,355,021A).
In regard to claim 3, since the fluid flow through the second fluid flow path experiences a narrower path than the first fluid flow path (Fig. 1 vs. Fig. 2), one skilled in the art would have reasonably expected that a flow resistance of the second fluid flow path is higher than a flow resistance of the first fluid flow path, at least in the region of narrower flow path in the separator (11, Fig. 1) (at or near the entrance of the separator (11)).

In regard to claims 4, 6, 7, 8 and 12, Jones discloses the separator (11) further including at least one plate (29,19d) arranged in the collection chamber (26) such that the plate defines a passage forming a second fluid flow path at least partially bypassing the separating element (see Fig. 1,2 and col. 3, lines 30-51). In addition, Jones discloses a screen (24) (i.e., another plate along the second fluid flow path the near the exit of the collection chamber (26) (col. 3, lines 51-57). The teachings of Jones renders the presence of the first cutout and the second cutout as recited in claim 4 prima facie obvious. This also renders the feature of at least one segmented structure extends through an opening formed in the at least one plate as recited in claim 12 obvious.
The configuration of the plate (29, 19d) near the entrance of the collection chamber (26) and the screen (24) near the exit of the collection chamber (26) directs the plurality of plates are arranged in the collection chamber such that each plate defines a passage forming a second fluid flow path at least partially bypassing the separating element and the plurality of plates are arranged mutually parallel as recited in claims 6 and 7. 
It is noted that, in light of teachings from its entirety, the claimed limitation of a length of the plates in a direction of the second flow path is larger than a distance between a pair of adjacent plates (as recited in claim 8) would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize separator (11) activity and utility taking into consideration the operational parameters of the separation operation (time, temperature, pressure, throughput), the geometry of the separator (11), the physical and chemical make-up of the liquid feedstock as well as the nature of the purified liquid end-products. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3,355,021A), as applied to claim 1 above, and further in view of Melfi et al. (US 6,235,192 B1, hereinafter “Melfi”).
In regard to claim 11, Jones does not explicitly discloses the separating element includes a core tube and a wire structure attached to the core tube.
Melfi discloses filter driers useful in refrigerant systems (col. 1, lines 8-11). Melfi discloses a new and unique bidirectional flow filter drier is provided where a depth-type filter media layer surrounds the desiccant core in the housing of the drier. The filter media layer extends against and along the outer surface of the desiccant core, preferably in one or more rings extending circumferentially around the core. The outer filter preferably has a greater filtration efficiency than the desiccant core to remove particles before the particles enter the core. The depth type of media for the outer filter captures the particles throughout substantially the entire thickness of the media, which extends the operational life of the desiccant material (Fig. 1-2; col. 1, lines 45-55). Melfi’s filter driers in Fig. 1 and Fig. 2 shows a feature of a core tube and a wire structure attached to the core tube that fixes the core tube in the filter driers.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the separator (11) of Jones, in view of Melfi, to provide a separator (11) comprising a core tube and a wire structure attached to the core tube, because (1) the feature of the separator comprising a core tube and a wire structure attached to the core tube is considered an obvious variations of the teachings from Jones, in view of Melfi, and (2) this involves application of a known separator design technique to improve a known separation apparatus to yield predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772